Case
 Case1:18-cv-10933-RA
       1:18-cv-10933-RA Document
                         Document102-4
                                  28 Filed
                                       Filed01/15/19
                                             07/09/19 Page
                                                       Page1 1ofof4 4
Case
 Case1:18-cv-10933-RA
       1:18-cv-10933-RA Document
                         Document102-4
                                  28 Filed
                                       Filed01/15/19
                                             07/09/19 Page
                                                       Page2 2ofof4 4
Case
 Case1:18-cv-10933-RA
       1:18-cv-10933-RA Document
                         Document102-4
                                  28 Filed
                                       Filed01/15/19
                                             07/09/19 Page
                                                       Page3 3ofof4 4
Case
 Case1:18-cv-10933-RA
       1:18-cv-10933-RA Document
                         Document102-4
                                  28 Filed
                                       Filed01/15/19
                                             07/09/19 Page
                                                       Page4 4ofof4 4
